Title: From James Madison to Thomas Jefferson, [ca. 7 September] 1802
From: Madison, James
To: Jefferson, Thomas


Dear Sir
[ca. 7 September 1802]
Yours of the 6th. instant was duly brought by the last mail.
I inclose under cover to Mr. Brent, the answers to the Merchts. of Boston & Philada., which if approved you will be so good as to seal & send on to him. I inclose also a letter from Mr. Brent to me, for the sake of the explanation it gives relative to the consulate at Nantz. If Mr. Grant should not go, it is to be recollected that the vacancy there has been thought of for Mr. Patterson whose appointment to l’Orient interferes with the situation of Mr. Vail.
Docr. Thornton & his family are with us; and I believe mean to pay their respects to Monticello before their return. We shall ride up at the same time if my absence from home should not be forbidden by circumstances which I am endeavoring to defuse of that tendency. With respectful attachment I remain Yours
James Madison
 

   
   RC (DLC: Jefferson Papers). Undated; docketed by Jefferson as received 9 Sept.



   
   Thomas T. Gantt (see Brent to JM, 3 Sept. 1802, and n. 3).


